DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-7, 9-18 allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance: 
All previous rejections have bene withdrawn in view of the arguments.  References of record are considered relevant in that they are substantially similar to system for utilizing light and ultrasound for diagnosis.  As per claims 1, 7, closest references have been identified in the previous Office Actions of 09/12/2019, 04/08/2020 and 11/20/2020.  Additionally, Chen [US 20110098572 A1], Fig 2, also shows transceiver arrangement with backing (epoxy).  However, this backing is not expressly described (Chen ¶0079 for example) to be tabular, and on rear surface of the ultrasound transceiver, with a groove on the rear surface of the backing.  None of the references of record expressly teach transceivers, tabular backing member, and groove and fiber arrangement as required in lines 9-13, (Applicant drawings Fig 2).  Examiner does not find it obvious to a person of ordinary skill in the art to modify the references of record to show an arrangement as claimed.  Claims 2-6, 9-18 recite or encompass similar limitations and are allowed for same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793